Citation Nr: 1013361	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-24 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dublin, 
Georgia


THE ISSUE

Entitlement to reimbursement for the costs of private medical 
expenses incurred from November 23, 2005, to November 25, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1984 to May 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 administrative 
decision issued by the Department of Veterans Affairs (VA) 
Medical Center (VAMC) in Dublin, Georgia.  

In February 2010, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service-connected for migraines which are 
rated as 50 percent disabling.

2.  VA did not provide prior authorization for the medical 
services provided from November 23, 2005, to November 25, 
2005.

3.  The care and service rendered from November 23, 2005, to 
November 25, 2005, were not in response to a medical 
emergency of such a nature that delay would have been 
hazardous to the life or health of the Veteran and VA 
facilities were feasibly available.


CONCLUSION OF LAW

Payment or reimbursement for private medical services 
provided from November 23, 2005, to November 25, 2005, is not 
warranted.  38 U.S.C.A. §§ 111, 1701, 1703, 1728 (West 2002); 
38 C.F.R. §§ 17.52, 17.54, 17.120, 17.143 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 23, 2005, the Veteran reported to the emergency 
room (ER) of the Bacon County Hospital complaining of a 
migraine that had been present for two days and was 
unresponsive to medication.  The ER triage record notes that 
the Veteran's complaints were non-urgent, and she was started 
on medication.  A head CT was negative, and the Veteran was 
admitted to the hospital for further work-up and pain 
control.  She was discharged on November 25, 2005, with 
diagnoses of intractable migraine headache, hypertension, and 
insomnia.  

A claim for reimbursement for the Veteran's medical expenses 
was denied in a December 2006 decision.  The Veteran contends 
that reimbursement is appropriate as she was unable to safely 
travel to a VA hospital to receive treatment. 

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the Veteran received.  See 38 U.S.C.A. § 1703(a); 
see also 38 C.F.R. § 17.54.

There is no evidence that the Veteran obtained proper 
authorization for the private treatment she received in 
November 2005.  In fact, the Veteran testified during her 
February 2010 hearing that she did not contact VA prior to 
seeking treatment at the Bacon County Hospital ER.  The 
Veteran has never asserted that she received authorization 
prior to her November 2005 treatment and there is no other 
evidence suggesting that there was prior authorization.  
Specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with, as a result of which proper 
authorization from VA was not obtained.  Smith v. Derwinski, 
2 Vet. App. 378 (1992).

A Veteran may be eligible for payment or reimbursement for 
services not previously authorized in accordance with 38 
U.S.C.A. §§ 1725 or 1728.  Hennessey v. Brown, 7 Vet. App. 
143 (1994).  The provisions of 38 U.S.C.A. §§ 1725 and 1728 
were changed via legislation which became effective October 
10, 2008.  See Veterans Benefits Improvement Act of 2008, 
Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  
Specifically, the word "shall" in the first sentence was 
replaced by the word "may."  This made the payment or 
reimbursement by VA of treatment non-discretionary, if the 
Veteran satisfied the requirements for such payment.  While 
the amended provisions became effective when the law was 
signed on October 10, 2008, there was no specific effective 
date or applicability date indicated for the provision.  
There is a general presumption against the retroactive effect 
of new statutes.  Landgraf v. USI Film Products, 511 U.S. 244 
(1994). Because the Veteran's claim was filed prior to the 
effective date of the amendments, the amended version of the 
statute does not apply in this case.

Under Section 1728, payment may be made for care rendered for 
an adjudicated service-connected disability, a nonservice- 
connected disability aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature resulting from a service- 
connected disability, or, in certain circumstances, any 
illness, injury, or dental condition in the case of a veteran 
who is a participant in a vocation rehabilitation program.  
38 U.S.C.A. §1728(a)(2); 38 C.F.R. § 17.120(a).  

Payment may be made if the care and service not previously 
authorized were rendered in a medical emergency of such a 
nature that delay would have been hazardous to life or 
health; and when VA or other Federal facilities were not 
feasibly available, and an attempt to use them before them 
beforehand or obtain prior VA authorization for the service 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120(b), (c).

The Veteran is service-connected for migraines rated as 50 
percent disabling and the private medical treatment she 
received in November 2005 was for a migraine.  Therefore, the 
medical care rendered in this case was for an adjudicated 
service-connected disability.  Thus, the determinative issues 
are whether the treatment was rendered in response to a 
medical emergency and whether VA or other Federal facilities 
were feasibly available.  


The Veteran's central contention in this case is that VA 
facilities were not feasibly available for treatment of her 
migraine as the nearest VA hospital was located approximately 
two hours away by car.  The Veteran previously received 
regular treatment for migraines at the VAMC in Gainesville, 
Florida, but testified in February 2010 that she was an 
employee at Bacon County Hospital in November 2005 and was 
therefore able to simply walk to the ER.  The Veteran also 
testified that she was unable to drive herself to the VA due 
to the severity of her migraine, but that her parents could 
have picked her up at work and taken her to the VA hospital.  
Therefore, although the Veteran was located several hours 
from a VA hospital, the record does not indicate that use of 
such facilities was not feasibly available.  

The evidence also does not establish that the Veteran's 
November 2005 treatment for a migraine was in response to a 
medical emergency or of such a nature that delay would have 
been hazardous to the Veteran's life or health.  The Court of 
Appeals for Veterans Claims (Court) recently held that the 
question of medical emergency is determined on the basis of 
what a reasonable lay person would believe, rather than 
medical findings.  See Swinney v. Shinseki, 23 Vet. App. 257 
(2009).  Therefore, although the ER records from Bacon County 
Hospital specifically note that the Veteran's triage 
condition at the time of admission was non-urgent, the Board 
must determine whether a reasonable lay person would have 
found that the Veteran's condition was a medical emergency.  

While the Veteran has stated that she experienced a severe 
migraine at the time of her admission, she has not alleged 
that a delay in treatment would have been hazardous to her 
life or health.  In fact, at the February 2010 hearing, the 
Veteran's representative specifically noted that the 
Veteran's migraine was not itself life-threatening.  Instead, 
the Veteran argued that attempting to drive to the VA 
hospital would have caused her to wreck her car.  However, 
the Veteran also testified that her parents could have driven 
her to the VA facilities, and the record contains no 
evidence, either medical or lay, establishing that the 
medical services rendered in November 2005 constituted 
emergency care.  A reasonable lay person would therefore not 
believe that the Veteran's migraine in November 2005 
constituted a medical emergency.

Accordingly, the claim for reimbursement of private medical 
expenses incurred from November 23, 2005, to November 25, 
2005, must be denied because the preponderance of the 
evidence is against the claim and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 
5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a December 2006 
letter.  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including the private clinical records from her November 23, 
2005, to November 25, 2005, hospital treatment.  The Veteran 
has not identified any other evidence pertinent to the claim 
on appeal.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to reimbursement for the costs of private medical 
expenses incurred from November 23, 2005, to November 25, 
2005, is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


